DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/21 has been entered.

Response to Amendment
The amendment filed on 02/17/21 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 17 recite the limitation "the stored historical heartbeat values" in lines 2, 4. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 10-11, 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (US 6,820,098) in view of Rath (US 2015/0046395) and further in view of Brown (US 2015/0106549) and Sanakkayala (US 2018/0095845).
Regarding claim 1, Ganesh discloses:
A method to track replication state and providing quorum visible retrievals in a computing network, the method comprising: performing, by a writer node computing device in the computing network executing a computing process, a write operation in a local computing system in the computing network, the write operation including a sequence number at least by ([col. 3, lines 23-30] “the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.” [col. 4, lines 21-27] “Another step is writing data blocks to a remote mirroring module as a result of an application write 42. The remote mirroring module that receives the data blocks can contain and is write sequence numbers are assigned to each application write that is accepted 44.”) and the writer node performing write operations in a local computing system is the remote mirroring module which assigns write sequence numbers to each application write that is accepted as the writes are spooled locally as shown in at least Figs. 1, 4;
replicating the sequence number with the write operation to other replica nodes in an asynchronous fashion thru transmission on a first network channel in the computing network at least by ([col. 2, lines 31-37] “Remote mirroring modules 66, 68 trap the disk subsystem writes to the online logs. This trapped information is then sent to the standby remote mirroring device 70 through the remote mirroring or replication transport. A WAN 73 is used to transfer the information between the primary site and the standby site” [col. 3, lines 23-30] “the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.”) and the first network channel is the WAN 73 as shown in at least Fig. 3 in which the writes along with their assigned sequence numbers are sent to a standby cluster, as also shown in at least Figs. 1-3, in an asynchronous fashion because they are sent after the writes have remained trapped locally in a spool device and not at the same time that the writes were 
and the other replica nodes are computing devices in the computing network at least by ([col. 3, lines 24-30] “In one embodiment of the present invention, the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.”) and the other replica nodes are the standby site cluster connected to the WAN and the local cluster.
Ganesh fails to disclose “wherein a number of replications of the sequence number equals a number of replica nodes per node group; communicating, on a second network channel in the computing network, a state of the local computing system by transmitting a latest sequence number available that has been hardened to disk to the other replica nodes; obtaining a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and returning results up to the sequence number limit”
However, Rath teaches communicating, … in the computing network, a state of the local computing system by transmitting a latest sequence number available that has been hardened to disk to the other replica nodes; obtaining a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and returning results up to the sequence number limit at least by ([0143] “In some embodiments, the fault tolerant failover protocol of the replicated state machine (distributed database) in the systems described herein may include various mechanisms for synchronizing the read/write quorum. In some embodiments, the failover may include a ‘state gathering’ phase.” [0203] In some embodiments, gathering state may include querying all members of a replication group for their latest flushed and committed LSNs, and for their membership version (as described below). While gathering state, a test for a quorum may be performed upon receipt of every response to those queries.” [0313] “In some embodiments, the system may implement a heart-beat mechanism between the current master replica and the other replicas in the replica group (i.e. the slave replicas) that is used to ensure that all replicas have the latest information (e.g., that nothing has been missed).”) and the latest sequence number or sequence number limit is the latest flushed and committed LSNs for the members (reader node) of the replication groups including performing the ‘state gathering’ phase (another computing process).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Rath into the teaching of Ganesh because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Ganesh to further include the use of 
Ganesh, Rath fail to disclose “wherein a number of replications of the sequence number equals a number of replica nodes per node group; communicating, on a second network channel in the computing network, a state of the local computing system…”
However, Brown teaches wherein a number of replications of the sequence number equals a number of replica nodes per node group at least by ([0057] “4. Each secondary worker node 220 dequeues any NewWrite messages queued that have the appropriate sequence number, and immediately applies them to the secondary data storage source 230.” [0059] “The secondary coordinator node 220′ counts the write completion messages from the respective secondary worker nodes 220. When it has received the same number as the NewWriteBatch message specified, it will send a WriteBatchDone message to the primary coordinator, and be prepared to start on the next batch” [0074] “A WriteBatchDone message is sent from the secondary coordinator node 220′ to the primary coordinator node 110′ for a batch once the recovery sequence number as determined by the secondary coordinator node 220′ is greater than or equal to the batch sequence number. It is reiterated that the WriteBatchDone message is typically applied after all write requests have been secured in non-volatile memory across the secondary data storage system 200”) and the number of write completion messages (number of replications of the sequence number) 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Brown into the teaching of Ganesh, Rath because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a check that a number of replications of the sequence number equals a number of replica nodes per node group as in Brown in order to ensure that the sequence number was replicated to all of the nodes in the group.
Ganesh, Rath, Brown fail to disclose “communicating, on a second network channel in the computing network, a state of the local computing system…”
However, Sanakkayala teaches the above limitation at least by ([0302] “The unidirectional arrows depict heartbeat monitoring of production VMs 411 performed by three heartbeat monitor nodes 410 in source data center 301, e.g., using ping monitoring logic 610. The dotted bidirectional arrows depict a communicative coupling between each heartbeat monitor node 410 and storage manager 340, e.g., using enhanced virtual server data agent 542. The bold bidirectional arrows depict a quorum relationship among the five heartbeat monitor nodes 410, which form quorum 440, e.g., using heartbeat monitoring distributed file system 545, data files 712, and watch processes 900.” [0316] “Heartbeat monitor nodes (e.g., 410, 1110, 1310, 1410) communicate with each locally (on the monitor node) creating and updating data files (e.g., 712) that the underlying Apache ZooKeeper services (e.g., 601) coordinate and synchronize to the other monitor nodes within the illustrative distributed file system 545 as depicted by the solid bold bidirectional arrow.” [0376] “FIG. 4 is a block diagram illustrating certain details of system 300, including a plurality of heartbeat monitor nodes 410. FIG. 4 depicts: source data center 301, comprising VM host/server 401, production VMs 411, and three heartbeat monitor nodes 410; destination data center 302, comprising VM host/server 402, replica VMs 421, and one heartbeat monitor node 410; cloud computing resources 303 comprising one heartbeat monitor node 410; storage manager 340; and quorum 440 comprising the five depicted monitor nodes 410.” [0392] “Communications between heartbeat monitor nodes (e.g., 410, 1110, 1310) in cloud region 1303-2 and the storage manager of component 1410 are funneled via the firewalled monitor node 1310 (dotted bidirectional arrow).”) and at least Figs. 5, 11 depict a plurality of heartbeat monitor nodes which communicate the status of the local VM with a storage manager node using the communicative coupling (second network channel) depicted as dotted bidirectional arrows. The first network channel is the node-to-node communications between the heartbeat monitoring nodes which is shown as a separate communications channel in these figures.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sanakkayala into the teaching of Ganesh, Rath, Brown because the references similarly disclose data replication. Consequently, one of ordinary  the combination of references to further include separate communications channel for heartbeat or status communications as in Sanakkayala in order to ensure that the data being replicated comes from computing devices that are healthy and have current/correct data.
As per claim 2, claim 1 is incorporated, Ganesh further discloses:
and the local computing system is part of a multi-master distributed data management system at least by Fig. 3 primary cluster includes multiple distributed nodes (multimaster distributed data management system) that all replicate to one another and the remote standby cluster as shown;
Rath further discloses:
wherein the writer node computing device is also sent the latest sequence number available that has been hardened to disk at least by ([0144] “the state machine may track the latest log sequence number (or the log record that includes the latest log sequence number) to reach each of the states rather than tracking each log sequence number (or its associated log record) individually.” [0256] “it recognizes that the record meets the durability requirement while still holding that authority (i.e. while it is still acting as master in the same master reign, such that the epoch and lock values of the LSN are still the latest in existence)” [col. 14, lines 15-21] “In some embodiments, the system may implement a heart-beat mechanism between the current master replica and the other replicas in the replica group (i.e. the slave replicas) that is used to ensure that all replicas have the latest information (e.g., that nothing has been missed). 
As per claim 4, claim 2 is incorporated, Rath further discloses:
wherein specified reader node computing device query operations are transmitted in the computing network in conjunction with a replication node limit that is used to guarantee result durability at least by ([0170] “As illustrated in FIG. 13, after flushing the log record to disk, the master (1302) may then send an “Append” message (1320) to one or more of the peers (1304). Each peer 1304 may flush the log record to disk (as in 1326), and may reply to the master (1302) with a “Flushed” message (1322) indicating that the log record has been flushed by that peer (1304). If the master (1302) receives “Flushed” messages (1322) from an appropriate number of peers 1304 (e.g., from enough peers in enough data centers) to satisfy the write quorum for the system (shown as 1314), the master may return an indication to the user who requested the update that the update is considered durable (shown as 1308).”).
As per claim 5, claim 4 is incorporated, Rath further discloses:
wherein future query operations sent to any node computing device operate on a superset of data seen by prior issuance of query operations with same latency and replication specifications at least by ([0241] “Note that catch-up (e.g., hole filling) requests from pre-split nodes to post-split nodes may in various embodiment allow a pre-split node to catch up in one of two ways. For 
As per claim 6, claim 2 is incorporated, Rath further discloses:
wherein the communicated state is used as a heartbeat in the computing network and is used to track health status of node computing devices in the local system at least by ([0310] “As described herein, in some embodiments, the master replica may implement a heart-beat mechanism in which messages are exchanged between the master replica and the external service/manager in order to maintain the mastership of the given replica and to ensure that only one replica acts in the role of master replica for the replica group at a time. In such embodiments, the heart-beat between the given replica and the external service/manager may fail, as in 3130. For example, the external manager/service (or the computing node or nodes on which it is hosted) may fail, or communication between the master replica and the external service/manager may fail, causing the heart-beat (or the response thereto) to be lost.”).
As per claim 7, claim 6 is incorporated, Rath further discloses:
wherein each replica node tracks a time when the heartbeat is received and heartbeat values at least by ([0319] “Each replica receiving the lease message 
Regarding claim 10, Ganesh discloses:
A computer program product for tracking replication state and providing quorum visible retrievals, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: perform, by a writer node computing device in the computing network executing a computing process, a write operation in a local computing system in the computing network, the write operation including a sequence number at least by ([col. 3, lines 23-30] “the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.” [col. 4, lines 21-27] “Another step is writing data blocks to a remote mirroring module as a result of an application write 42. The remote mirroring module that receives the data blocks can contain and is generally associated with the replication tracking module. Next, write sequence numbers are assigned to each application write that is accepted 44.”) and the writer node performing write operations in a local computing system is the remote mirroring module 
replicate, by the writer node computing device, the sequence number with the write operation to other replica nodes in an asynchronous fashion thru transmission on a first network channel in the computing network at least by ([col. 2, lines 31-37] “Remote mirroring modules 66, 68 trap the disk subsystem writes to the online logs. This trapped information is then sent to the standby remote mirroring device 70 through the remote mirroring or replication transport. A WAN 73 is used to transfer the information between the primary site and the standby site” [col. 3, lines 23-30] “the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.”) and the first network channel is the WAN 73 as shown in at least Fig. 3 in which the writes along with their assigned sequence numbers are sent to a standby cluster, as also shown in at least Figs. 1-3, in an asynchronous fashion because they are sent after the writes have remained trapped locally in a spool device and not at the same time that the writes were written; further, the other replica nodes are the standby site cluster as additionally shown in Fig. 3.
and the other replica nodes are computing devices in the computing network at least by ([col. 3, lines 24-30] “In one embodiment of the present 
Ganesh fails to disclose “wherein a number of replications of the sequence number equals a number of replica nodes per node group; communicate, … , a state of the local computing system on a second network channel in the computing network by transmitting a latest sequence number available that has been hardened to disk to the other replica nodes; obtain a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and return results for the query operation up to the sequence number limit”
However, Rath teaches communicating, …in the computing network, a state of the local computing system… by transmitting a latest sequence number available that has been hardened to disk to the other replica nodes; obtain a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and return results for the query operation up to the sequence number limit at least by ([0143] “In some embodiments, the fault tolerant failover protocol of the replicated state machine (distributed database) in latest flushed and committed LSNs, and for their membership version (as described below). While gathering state, a test for a quorum may be performed upon receipt of every response to those queries.” [0313] “In some embodiments, the system may implement a heart-beat mechanism between the current master replica and the other replicas in the replica group (i.e. the slave replicas) that is used to ensure that all replicas have the latest information (e.g., that nothing has been missed).”) and the latest sequence number or sequence number limit is the latest flushed and committed LSNs for the members (reader node) of the replication groups including performing the ‘state gathering’ phase (another computing process).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Rath into the teaching of Ganesh because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Ganesh to further include the use of heartbeat message to convey the state of local nodes as in Rath in order to ensure that all replicas are healthy and contain consistent data.
Ganesh, Rath fail to disclose “wherein a number of replications of the sequence number equals a number of replica nodes per node group; communicating, … a state of the local computing system on a second network channel in the computing network, a state of the local computing system…”
However, Brown teaches wherein a number of replications of the sequence number equals a number of replica nodes per node group at least by ([0057] “4. Each secondary worker node 220 dequeues any NewWrite messages queued that have the appropriate sequence number, and immediately applies them to the secondary data storage source 230.” [0059] “The secondary coordinator node 220′ counts the write completion messages from the respective secondary worker nodes 220. When it has received the same number as the NewWriteBatch message specified, it will send a WriteBatchDone message to the primary coordinator, and be prepared to start on the next batch” [0074] “A WriteBatchDone message is sent from the secondary coordinator node 220′ to the primary coordinator node 110′ for a batch once the recovery sequence number as determined by the secondary coordinator node 220′ is greater than or equal to the batch sequence number. It is reiterated that the WriteBatchDone message is typically applied after all write requests have been secured in non-volatile memory across the secondary data storage system 200”) and the number of write completion messages (number of replications of the sequence number) is the same as the number specified within the new write batch message (number of replica nodes per node group).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Brown into the teaching of Ganesh, Rath because the references  the combination of references to further include a check that a number of replications of the sequence number equals a number of replica nodes per node group as in Brown in order to ensure that the sequence number was replicated to all of the nodes in the group.
Ganesh, Rath, Brown fail to disclose “communicating, … a state of the local computing system on a second network channel in the computing network, a state of the local computing system…”
However, Sanakkayala teaches the above limitation at least by ([0302] “The unidirectional arrows depict heartbeat monitoring of production VMs 411 performed by three heartbeat monitor nodes 410 in source data center 301, e.g., using ping monitoring logic 610. The dotted bidirectional arrows depict a communicative coupling between each heartbeat monitor node 410 and storage manager 340, e.g., using enhanced virtual server data agent 542. The bold bidirectional arrows depict a quorum relationship among the five heartbeat monitor nodes 410, which form quorum 440, e.g., using heartbeat monitoring distributed file system 545, data files 712, and watch processes 900.” [0316] “Heartbeat monitor nodes (e.g., 410, 1110, 1310, 1410) communicate with each other by locally (on the monitor node) creating and updating data files (e.g., 712) that the underlying Apache ZooKeeper services (e.g., 601) coordinate and synchronize to the other monitor nodes within the illustrative distributed file system 545 as depicted by the solid bold bidirectional arrow.” [0376] “FIG. 4 is a 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sanakkayala into the teaching of Ganesh, Rath, Brown because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include separate communications channel for heartbeat or status communications as in Sanakkayala in order to ensure that 
As per claim 14, claim 13 is incorporated, Rath further discloses:
wherein: future query operations transmitted to any node computing device operate on a superset of data seen by prior issuance of query operations with same latency and replication specifications at least by ([0241] “Note that catch-up (e.g., hole filling) requests from pre-split nodes to post-split nodes may in various embodiment allow a pre-split node to catch up in one of two ways. For example, if the split is complete, the pre-split node may need to specify its new partition identifier (which it may obtain from a heartbeat issued by the new replica group) in its request, and only members of the correct post-split group can fulfill this request. On the other hand, if the split is not yet considered complete, the post-split nodes may recognize that the request is coming from a pre-split node, and may offer up log records up to and including the split record.”);
the communicated state is used as a heartbeat in the computing network and is used to track health status of node computing devices in the local system at least by ([0310] “As described herein, in some embodiments, the master replica may implement a heart-beat mechanism in which messages are exchanged between the master replica and the external service/manager in order to maintain the mastership of the given replica and to ensure that only one replica acts in the role of master replica for the replica group at a time. In such embodiments, the heart-beat between the given replica and the external 
and each replica node tracks a time when a heartbeat is received and heartbeat values at least by ([0319] “Each replica receiving the lease message may independently note the current time (e.g., as indicated by their local clock) when they process the heart-beat (lease) write operation.”);
Regarding claim 18, Ganesh discloses:
An apparatus comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: perform, by a writer node computing device in the computing network executing a computing process, a write operation in a local computing system in the computing network, the write operation including a sequence number at least by ([col. 3, lines 23-30] “the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.” [col. 4, lines 21-27] “Another step is writing data blocks to a remote mirroring module as a result of an application write 42. The remote mirroring module that receives the data blocks can contain and is generally associated with the replication tracking module. Next, write sequence numbers are assigned to each application write that is accepted 44.”) and the writer node performing write operations in a local computing system is the remote mirroring module which assigns write sequence numbers to each application write that is accepted as the writes are spooled locally as shown in at least Figs. 1, 4;
Replicate the sequence number with the write operation to other replica nodes in an asynchronous fashion thru transmission on a first network channel in the computing network at least by ([col. 2, lines 31-37] “Remote mirroring modules 66, 68 trap the disk subsystem writes to the online logs. This trapped information is then sent to the standby remote mirroring device 70 through the remote mirroring or replication transport. A WAN 73 is used to transfer the information between the primary site and the standby site” [col. 3, lines 23-30] “the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.”) and the first network channel is the WAN 73 as shown in at least Fig. 3 in which the writes along with their assigned sequence numbers are sent to a standby cluster, as also shown in at least Figs. 1-3, in an asynchronous fashion because they are sent after the writes have remained trapped locally in a spool device and not at the same time that the writes were 
and the other replica nodes are computing devices in the computing network at least by ([col. 3, lines 24-30] “In one embodiment of the present invention, the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.”) and the other replica nodes are the standby site cluster connected to the WAN and the local cluster.
Ganesh fails to disclose “wherein a number of replications of the sequence number equals a number of replica nodes per node group; communicate, on a second network channel in the computing network, a state of the local computing system by transmitting a latest sequence number available that has been hardened to disk to the other replica nodes; obtain a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and return results up to the sequence number limit”
However, Rath teaches communicate, … in the computing network, a state of the local computing system by transmitting a latest sequence number available that has been hardened to disk to the other replica nodes; obtain a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and return results up to the sequence number limit at least by ([0143] “In some embodiments, the fault tolerant failover protocol of the replicated state machine (distributed database) in the systems described herein may include various mechanisms for synchronizing the read/write quorum. In some embodiments, the failover may include a ‘state gathering’ phase.” [0203] In some embodiments, gathering state may include querying all members of a replication group for their latest flushed and committed LSNs, and for their membership version (as described below). While gathering state, a test for a quorum may be performed upon receipt of every response to those queries.” [0313] “In some embodiments, the system may implement a heart-beat mechanism between the current master replica and the other replicas in the replica group (i.e. the slave replicas) that is used to ensure that all replicas have the latest information (e.g., that nothing has been missed).”) and the latest sequence number or sequence number limit is the latest flushed and committed LSNs for the members (reader node) of the replication groups including performing the ‘state gathering’ phase (another computing process).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Rath into the teaching of Ganesh because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Ganesh to further include the use of 
Ganesh, Rath fail to disclose “wherein a number of replications of the sequence number equals a number of replica nodes per node group; communicate, on a second network channel in the computing network, a state of the local computing system…”
However, Brown teaches wherein a number of replications of the sequence number equals a number of replica nodes per node group at least by ([0057] “4. Each secondary worker node 220 dequeues any NewWrite messages queued that have the appropriate sequence number, and immediately applies them to the secondary data storage source 230.” [0059] “The secondary coordinator node 220′ counts the write completion messages from the respective secondary worker nodes 220. When it has received the same number as the NewWriteBatch message specified, it will send a WriteBatchDone message to the primary coordinator, and be prepared to start on the next batch” [0074] “A WriteBatchDone message is sent from the secondary coordinator node 220′ to the primary coordinator node 110′ for a batch once the recovery sequence number as determined by the secondary coordinator node 220′ is greater than or equal to the batch sequence number. It is reiterated that the WriteBatchDone message is typically applied after all write requests have been secured in non-volatile memory across the secondary data storage system 200”) and the number of write completion messages (number of replications of the sequence number) 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Brown into the teaching of Ganesh, Rath because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a check that a number of replications of the sequence number equals a number of replica nodes per node group as in Brown in order to ensure that the sequence number was replicated to all of the nodes in the group.
Ganesh, Rath, Brown fail to disclose “communicate, on a second network channel in the computing network, a state of the local computing system…”
However, Sanakkayala teaches the above limitation at least by ([0302] “The unidirectional arrows depict heartbeat monitoring of production VMs 411 performed by three heartbeat monitor nodes 410 in source data center 301, e.g., using ping monitoring logic 610. The dotted bidirectional arrows depict a communicative coupling between each heartbeat monitor node 410 and storage manager 340, e.g., using enhanced virtual server data agent 542. The bold bidirectional arrows depict a quorum relationship among the five heartbeat monitor nodes 410, which form quorum 440, e.g., using heartbeat monitoring distributed file system 545, data files 712, and watch processes 900.” [0316] “Heartbeat monitor nodes (e.g., 410, 1110, 1310, 1410) communicate with each locally (on the monitor node) creating and updating data files (e.g., 712) that the underlying Apache ZooKeeper services (e.g., 601) coordinate and synchronize to the other monitor nodes within the illustrative distributed file system 545 as depicted by the solid bold bidirectional arrow.” [0376] “FIG. 4 is a block diagram illustrating certain details of system 300, including a plurality of heartbeat monitor nodes 410. FIG. 4 depicts: source data center 301, comprising VM host/server 401, production VMs 411, and three heartbeat monitor nodes 410; destination data center 302, comprising VM host/server 402, replica VMs 421, and one heartbeat monitor node 410; cloud computing resources 303 comprising one heartbeat monitor node 410; storage manager 340; and quorum 440 comprising the five depicted monitor nodes 410.” [0392] “Communications between heartbeat monitor nodes (e.g., 410, 1110, 1310) in cloud region 1303-2 and the storage manager of component 1410 are funneled via the firewalled monitor node 1310 (dotted bidirectional arrow).”) and at least Figs. 5, 11 depict a plurality of heartbeat monitor nodes which communicate the status of the local VM with a storage manager node using the communicative coupling (second network channel) depicted as dotted bidirectional arrows. The first network channel is the node-to-node communications between the heartbeat monitoring nodes which is shown as a separate communications channel in these figures.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sanakkayala into the teaching of Ganesh, Rath, Brown because the references similarly disclose data replication. Consequently, one of ordinary  the combination of references to further include separate communications channel for heartbeat or status communications as in Sanakkayala in order to ensure that the data being replicated comes from computing devices that are healthy and have current/correct data.
Claims 11, 13-14 recite equivalent claim limitations as the method of claims 2, 4-7, except that they set forth the claimed invention as a computer program product, as such they are rejected for the same reasons as applied hereinabove.

Claims 3, 8, 12, 15, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (US 6,820,098) in view of Rath (US 2015/0046395) and Brown (US 2015/0106549) and Sanakkayala (US 2018/0095845) and further in view of Sukumaran (US 9,984,140).
As per claim 3, claim 1 is incorporated, Ganesh, Rath, Brown, Sanakkayal fail to disclose “wherein specified reader node computing device query operations are transmitted in the computing network in conjunction with a data latency requirement that is convertible into a cluster time”
However, Sukumaran teaches the above limitation at least by ([col. 21, lines 57-64] “Note that, when a master host holds the lease, it may need to be able to retry the PutItem and GetItem requests to the consistent data store if an API call fails so that it does not switch to read-only mode unnecessarily. In some embodiments, by setting the requests from the clients to timeout at 1000 ms, they should be able to retry requests multiple times and allows for large spikes in 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sukumaran into the teaching of Ganesh, Rath, Brown, Sanakkayal because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include latency requirements sent along with queries as in Sukumaran in order to ensure that queries ultimately retrieve the correct results by factoring in the latency of communications.
As per claim 8, claim 7 is incorporated, Ganesh, Rath, Brown, Sanakkayala fail to disclose “wherein each replica node stores historical heartbeat values to qualify query operations with an older minimum time, and the sequence number comprises a time stamp”
Sukumaran teaches the above limitations at least by ([col. 9, lines 34-46] “The first is that of a database state manager, which may be implemented by a single thread of the client process that is responsible for updating and retrieving lease data from the consistent data store and storing current lease information with a timestamp in local memory (e.g., a timestamp indicating the time at which the corresponding lease record was accessed in order to retrieve the lease information from the consistent data store or the time at which the lease information was stored locally). The database state manager may also update a separate table in the consistent data store with the local database log position, which may be subsequently used during the failover process, as described below” [col. 10, lines 21-25] “The method may also include the database state manager client process storing the current lease information locally (e.g., information indicating that the database lease has been renewed), along with a local timestamp (as in 550)”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sukumaran into the teaching of Ganesh, Rath, Brown because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include historical heartbeat values as in Sukumaran in order to ensure that queries are able to retrieve the correct results.
As per claim 12, claim 1 is incorporated, Ganesh, Rath, Brown, Sanakkayala fail to disclose “wherein specified reader node computing device query operations are transmitted in the computing network in conjunction with a data latency requirement that is convertible into a cluster time”
However, Sukumaran teaches the above limitation at least by ([col. 21, lines 57-64] “Note that, when a master host holds the lease, it may need to be able to retry the PutItem and GetItem requests to the consistent data store if an API call fails so that it does not switch to read-only mode unnecessarily. In some embodiments, by setting the requests from the clients to timeout at 1000 ms, they should be able to retry requests multiple times and allows for large spikes in the latencies of the APIs for the consistent data storage service.” [cols. 15-16, lines 64-8] “at every heartbeat time interval, a client process may check the state of a given lease and update their own replication status in the consistent data store. If the client does not see a heartbeat from the primary master within the specified wait time, they may consider the primary master as failed and may attempt to acquire the lease. In some embodiments, the safe time may represent the amount of time that a primary master has to switch to read-only mode and update its replication status before the wait time expires. In other words, it may represent a specified portion of the wait time interval at the end of that wait time interval.”, Table 4).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sukumaran into the teaching of Ganesh, Rath, Brown, Sanakkayala because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify  the combination of references to further include latency requirements sent along with queries as in Sukumaran in order to ensure that queries ultimately retrieve the correct results by factoring in the latency of communications.
As per claim 19, claim 18 is incorporated, Rath further discloses:
the writer node computing device is also sent the latest sequence number available that has been hardened to disk at least by ([0144] “the state machine may track the latest log sequence number (or the log record that includes the latest log sequence number) to reach each of the states rather than tracking each log sequence number (or its associated log record) individually.” [0256] “it recognizes that the record meets the durability requirement while still holding that authority (i.e. while it is still acting as master in the same master reign, such that the epoch and lock values of the LSN are still the latest in existence)” [col. 14, lines 15-21] “In some embodiments, the system may implement a heart-beat mechanism between the current master replica and the other replicas in the replica group (i.e. the slave replicas) that is used to ensure that all replicas have the latest information (e.g., that nothing has been missed). In some embodiments, this heart-beat mechanism may be implemented using LSNs (replicated writes) issued by the current master, and the heart-beat messages may also to be used as the lease mechanism for consistent read operations.”);
the communicated state is used as a heartbeat in the computing network and is used to track health status of node computing devices in the local system at least by ([0310] “As described herein, in some embodiments, the 
and each replica node tracks a time when the heartbeat is received and the heartbeat values at least by ([0310] “As described herein, in some embodiments, the master replica may implement a heart-beat mechanism in which messages are exchanged between the master replica and the external service/manager in order to maintain the mastership of the given replica and to ensure that only one replica acts in the role of master replica for the replica group at a time. In such embodiments, the heart-beat between the given replica and the external service/manager may fail, as in 3130. For example, the external manager/service (or the computing node or nodes on which it is hosted) may fail, or communication between the master replica and the external service/manager may fail, causing the heart-beat (or the response thereto) to be lost.”).
Ganesh, Rath, Brown, Sanakkayala fail to disclose “specified reader node computing device query operations are transmitted in the computing network in conjunction with a data latency requirement that is convertible into a cluster time; the sequence number comprises a strictly increasing number”
However, Sukumaran teaches the following limitations, wherein: specified reader node queries are sent in conjunction with a data latency requirement that is convertible into a cluster time at least by ([col. 21, lines 57-64] “Note that, when a master host holds the lease, it may need to be able to retry the PutItem and GetItem requests to the consistent data store if an API call fails so that it does not switch to read-only mode unnecessarily. In some embodiments, by setting the requests from the clients to timeout at 1000 ms, they should be able to retry requests multiple times and allows for large spikes in the latencies of the APIs for the consistent data storage service.” [cols. 15-16, lines 64-8] “at every heartbeat time interval, a client process may check the state of a given lease and update their own replication status in the consistent data store. If the client does not see a heartbeat from the primary master within the specified wait time, they may consider the primary master as failed and may attempt to acquire the lease. In some embodiments, the safe time may represent the amount of time that a primary master has to switch to read-only mode and update its replication status before the wait time expires. In other words, it may represent a specified portion of the wait time interval at the end of that wait time interval.”, Table 4);
the sequence number comprises a strictly increasing number at least by ([col. 14, lines 36-38] “LSN Sequence: As used herein, this term may refer to the dense, strictly increasing integer sequence of LSNs that define the log stream”);
 prior to the effective filing date of the claimed invention to incorporate the teaching of Sukumaran into the teaching of Ganesh, Rath, Brown, Sanakkayala because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include latency requirements sent along with queries as in Sukumaran in order to ensure that queries ultimately retrieve the correct results by factoring in the latency of communications.
Claim 15 recites equivalent claim limitations as the method of claim 8, except that it sets forth the claimed invention as a computer program product, as such it is rejected for the same reasons as applied hereinabove.

Claims 9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (US 6,820,098) in view of Rath (US 2015/0046395) and Brown (US 2015/0106549) and Sanakkayala (US 2018/0095845) and further in view of Diedrich (US 2007/0083521).
As per claim 9, claim 6 is incorporated, Ganesh further discloses:
further comprising: the sequence number comprises a strictly increasing number at least by Fig. 1 write sequence numbers 28 are strictly increasing;
Ganesh, Rath, Brown, Sanakkayala fail to disclose “using, for read request operation processing, the stored historical heartbeat values for computing a maximum synchronization level for particular computing nodes having a time value that is greater than the minimum query time upon the minimum query time not being current; wherein: query operations provide specification of a minimum time stamp for which guaranteed results are desired; and a particular time stamp is captured when a query operation was submitted and the particular time stamp is used for a minimum query time”
However, Diedrich  teaches using, for read request operation processing, the stored historical heartbeat values for computing a maximum synchronization level for particular computing nodes having a time value that is greater than the minimum query time upon the minimum query time not being current at least by ([0067] “Control then continues to block 417 where the client context extractor 264 extracts the request context and tolerance level from the request. If the request does not contain a tolerance level, the client context extractor 264 extracts the client's IP (Internet Protocol) or other network address, the requested operation, and operation parameters from the request and calculates the client's tolerance for stale data based on the extracted information.” [0082] “Control then continues to block 425 where the cluster generator 268 selects a subset of the servers 132 in the cluster 205 based on the synchronization level that the each of the servers provides (determined at block 418), the synchronization level that the request requires (determined at block 420), and the time elapsed since the last change time 360. In an embodiment, the cluster generator 268 adds those servers to the subset of the cluster 205 that have a synchronization level greater than the synchronization level that the request requires. In another embodiment, the cluster generator 268 adds those greater than the synchronization level that the request requires, so long as the time elapsed since the last change time 360 is greater than the average server propagation delay.” [0083] “Control then continues to block 430 where the cluster generator 268 orders the servers 132 in the subset of the cluster 205 based on the determined data synchronization level that the servers provide (calculated at block 418). For example, the cluster generator 268 places those servers with the highest synchronization levels first in the ordered cluster subset and those servers with the lowest synchronization levels last in the ordered cluster subset.” [0084] “Control then continues to block 435 where the cluster generator 268 sets the current server to be the server with the highest synchronization level in the ordered cluster subset. Control then continues to block 440 where the request is routed to an appropriate server and the response is processed” [0091] “Control then continues to block 610 where the application server 205 performs the request, e.g. reads or updates data in the data table 225-1 or 225-2 or any other appropriate request.” [0088] “If the determination at block 505 is true, then the number of requests currently being processed by the current server in the ordered cluster subset is less than a threshold, so control continues to block 525 where the request dispatcher 266 routes or sends the request to the current server in the ordered cluster subset, which is the server with the highest synchronization level in the ordered cluster subset that also is currently processing less than the threshold number of requests. Control then continues to block 530 where the application server 205 at the current selected server 
wherein: query operations provide specification of a minimum time stamp for which guaranteed results are desired; and a particular time stamp is captured when a query operation was submitted and the particular time stamp is used for a minimum query time a least by ([0069] “To calculate the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Diedrich into the teaching of Ganesh, Rath, Brown, Sanakkayala because the references disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the queries specifying a minimum timestamp as in Diedrich in order to ensure that consistent results are retrieved.

As per claim 16, claim 14 is incorporated, Ganesh further discloses:
and the sequence number comprises a strictly increasing number at least by Fig. 1 write sequence numbers 28 are strictly increasing;
Ganesh, Rath, Brown, Sanakkayala fail to disclose “wherein: queries provide specification of a minimum time stamp for which guaranteed results are desired”
However, Diedrich teaches at above limitation at least by ([0069] “To calculate the synchronization levels that the servers 132 provide, the cluster generator 268 calculates the probabilities P(x) of the client 100 receiving records 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Diedrich into the teaching of Ganesh, Rath, Brown, Sanakkayala because the references disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the queries specifying a minimum timestamp as in Diedrich in order to ensure that consistent results are retrieved.

As per claim 17, claim 16 is incorporated, Ganesh further discloses:
further comprising: the sequence number comprises a strictly increasing number at least by Fig. 1 write sequence numbers 28 are strictly increasing;
Ganesh, Rath, Brown, Sanakkayala fail to disclose “use, for read request operation processing, the stored historical heartbeat values for computing a maximum synchronization level for particular computing nodes having a time value that is greater than the minimum query time upon the minimum query time not being current; and a particular time stamp is captured when a query operation was submitted and the particular time stamp is used for a minimum query time”
 Diedrich  teaches use, for read request operation processing, the stored historical heartbeat values for computing a maximum synchronization level for particular computing nodes having a time value that is greater than the minimum query time upon the minimum query time not being current at least by ([0067] “Control then continues to block 417 where the client context extractor 264 extracts the request context and tolerance level from the request. If the request does not contain a tolerance level, the client context extractor 264 extracts the client's IP (Internet Protocol) or other network address, the requested operation, and operation parameters from the request and calculates the client's tolerance for stale data based on the extracted information.” [0082] “Control then continues to block 425 where the cluster generator 268 selects a subset of the servers 132 in the cluster 205 based on the synchronization level that the each of the servers provides (determined at block 418), the synchronization level that the request requires (determined at block 420), and the time elapsed since the last change time 360. In an embodiment, the cluster generator 268 adds those servers to the subset of the cluster 205 that have a synchronization level greater than the synchronization level that the request requires. In another embodiment, the cluster generator 268 adds those servers to the subset of the cluster 205 that have a synchronization level greater than the synchronization level that the request requires, so long as the time elapsed since the last change time 360 is greater than the average server propagation delay.” [0083] “Control then continues to block 430 where the cluster generator 268 orders the servers 132 in the subset of the cluster 205 based on highest synchronization level in the ordered cluster subset. Control then continues to block 440 where the request is routed to an appropriate server and the response is processed” [0091] “Control then continues to block 610 where the application server 205 performs the request, e.g. reads or updates data in the data table 225-1 or 225-2 or any other appropriate request.” [0088] “If the determination at block 505 is true, then the number of requests currently being processed by the current server in the ordered cluster subset is less than a threshold, so control continues to block 525 where the request dispatcher 266 routes or sends the request to the current server in the ordered cluster subset, which is the server with the highest synchronization level in the ordered cluster subset that also is currently processing less than the threshold number of requests. Control then continues to block 530 where the application server 205 at the current selected server performs the request, creates response data, and sends the response data to the request controller 160 at the client 10” [0092] “If the determination at block 620 is true, then control continues to block 625 where the server monitor 215 updates the last change time 360 and average change time (in the statistics distribution parameters 370) and calculates the server propagation delay statistics 365, the 
and a particular time stamp is captured when a query operation was submitted and the particular time stamp is used for a minimum query time at least by ([0069] “To calculate the synchronization levels that the servers 132 provide, the cluster generator 268 calculates the probabilities P(x) of the client 100 receiving records from replication servers 132-2 that are synchronized (i.e., that are not stale) with the associated master server 132-1 based on the client elapsed time as: P(x)=exp[−(x*mu)ˆ2/(2*sigmaˆ2)]/[sigma*sqrt(2*pi)], where” [0073] ““x” is the client elapsed time (the difference between the time of the client request and the last change time 360);”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Diedrich into the teaching of Ganesh, Rath, Brown, Sanakkayala because the references disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the queries specifying a minimum timestamp as in Diedrich in order to ensure that consistent results are retrieved.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (US 6,820,098) in view of Rath (US 2015/0046395) and Brown (US 2015/0106549) and Sanakkayala (US 2018/0095845) and further in view of Diedrich (US 2007/0083521) and Sukumaran (US 9,984,140).
As per claim 20, claim 18 is incorporated, Rath further discloses:
wherein: the processor further configured to execute the instructions to: specified reader node computing device query operations are transmitted the computing network in conjunction with a replication node limit that is used to guarantee result durability at least by ([0170] “As illustrated in FIG. 13, after flushing the log record to disk, the master (1302) may then send an “Append” message (1320) to one or more of the peers (1304). Each peer 1304 may flush the log record to disk (as in 1326), and may reply to the master (1302) with a “Flushed” message (1322) indicating that the log record has been flushed by that peer (1304). If the master (1302) receives “Flushed” messages (1322) from an appropriate number of peers 1304 (e.g., from enough peers in enough update is considered durable (shown as 1308).”);
future query operations sent to any node computing device operate on a superset of data seen by prior issuance of query operations with same latency and replication specifications at least by ([0241] “Note that catch-up (e.g., hole filling) requests from pre-split nodes to post-split nodes may in various embodiment allow a pre-split node to catch up in one of two ways. For example, if the split is complete, the pre-split node may need to specify its new partition identifier (which it may obtain from a heartbeat issued by the new replica group) in its request, and only members of the correct post-split group can fulfill this request. On the other hand, if the split is not yet considered complete, the post-split nodes may recognize that the request is coming from a pre-split node, and may offer up log records up to and including the split record.”);
Ganesh, Rath, Brown, Sanakkayala fail to disclose “use, for read request operation processing, the stored historical heartbeat values for computing a maximum synchronization level for particular computing nodes having a time value that is greater than the minimum query time upon the minimum query time not being current; specified reader node computing device query operations are transmitted in the computing network in conjunction with a replication node limit that is used to guarantee result durability; the sequence number comprises a time stamp; each replica node stores historical heartbeat values to qualify query operations with an older minimum time; query operations provide specification of a minimum time stamp for which guaranteed results are desired; and a particular time stamp is captured when a query operation was submitted and the particular time stamp is used for a minimum query time”
However, Diedrich  teaches, use, for read request operation processing, the stored historical heartbeat values for computing a maximum synchronization level for particular computing nodes having a time value that is greater than the minimum query time upon the minimum query time not being current at least by ([0067] “Control then continues to block 417 where the client context extractor 264 extracts the request context and tolerance level from the request. If the request does not contain a tolerance level, the client context extractor 264 extracts the client's IP (Internet Protocol) or other network address, the requested operation, and operation parameters from the request and calculates the client's tolerance for stale data based on the extracted information.” [0082] “Control then continues to block 425 where the cluster generator 268 selects a subset of the servers 132 in the cluster 205 based on the synchronization level that the each of the servers provides (determined at block 418), the synchronization level that the request requires (determined at block 420), and the time elapsed since the last change time 360. In an embodiment, the cluster generator 268 adds those servers to the subset of the cluster 205 that have a synchronization level greater than the synchronization level that the request requires. In another embodiment, the cluster generator 268 adds those servers to the subset of the cluster 205 that have a synchronization level greater than the synchronization level that the request requires, so long as the time greater than the average server propagation delay.” [0083] “Control then continues to block 430 where the cluster generator 268 orders the servers 132 in the subset of the cluster 205 based on the determined data synchronization level that the servers provide (calculated at block 418). For example, the cluster generator 268 places those servers with the highest synchronization levels first in the ordered cluster subset and those servers with the lowest synchronization levels last in the ordered cluster subset.” [0084] “Control then continues to block 435 where the cluster generator 268 sets the current server to be the server with the highest synchronization level in the ordered cluster subset. Control then continues to block 440 where the request is routed to an appropriate server and the response is processed” [0091] “Control then continues to block 610 where the application server 205 performs the request, e.g. reads or updates data in the data table 225-1 or 225-2 or any other appropriate request.” [0088] “If the determination at block 505 is true, then the number of requests currently being processed by the current server in the ordered cluster subset is less than a threshold, so control continues to block 525 where the request dispatcher 266 routes or sends the request to the current server in the ordered cluster subset, which is the server with the highest synchronization level in the ordered cluster subset that also is currently processing less than the threshold number of requests. Control then continues to block 530 where the application server 205 at the current selected server performs the request, creates response data, and sends the response data to the request controller 160 at the client 10” [0092] “If the determination at block 620 is 
each replica node stores historical heartbeat values to qualify query operations with an older minimum time at least by ([0043] “The master server 132-1 and the replication server 132-2 include an application server 205, respective server pending requests 210-1 and 210-2, a server monitor 215, a failure monitor 220, respective data tables 225-1 and 225-2, and respective guarantee tables 230-1 and 230-2” [0044] “The master server 132-1 propagates 
query operations provide specification of a minimum time stamp for which guaranteed results are desired; and a particular time stamp is captured when a query operation was submitted and the particular time stamp is used for a minimum query time a least by ([0069] “To calculate the synchronization levels that the servers 132 provide, the cluster generator 268 calculates the probabilities P(x) of the client 100 receiving records from replication servers 132-2 that are synchronized (i.e., that are not stale) with the associated master server 132-1 based on the client elapsed time as: P(x)=exp[−(x*mu)ˆ2/(2*sigmaˆ2)]/[sigma*sqrt(2*pi)], where” [0073] ““x” is the client elapsed time (the difference between the time of the client request and the last change time 360);”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Diedrich into the teaching of Ganesh, Rath, Brown, Sanakkayala because the references disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the 
Ganesh, Rath, Brown, Sanakkayala, Diedrich fail to disclose “specified reader node computing device query operations are transmitted in the computing network in conjunction with a replication node limit that is used to guarantee result durability; the sequence number comprises a time stamp”
However, Sukumaran teaches, specified reader node computing device query operations are transmitted in the computing network in conjunction with a replication node limit that is used to guarantee result durability at least by ([col. 21, lines 57-64] “Note that, when a master host holds the lease, it may need to be able to retry the PutItem and GetItem requests to the consistent data store if an API call fails so that it does not switch to read-only mode unnecessarily. In some embodiments, by setting the requests from the clients to timeout at 1000 ms, they should be able to retry requests multiple times and allows for large spikes in the latencies of the APIs for the consistent data storage service.” [cols. 15-16, lines 64-8] “at every heartbeat time interval, a client process may check the state of a given lease and update their own replication status in the consistent data store. If the client does not see a heartbeat from the primary master within the specified wait time, they may consider the primary master as failed and may attempt to acquire the lease. In some embodiments, the safe time may represent the amount of time that a primary master has to switch to read-only mode and update its replication status 
the sequence number comprises a time stamp at least by ([col. 10, lines 21-25] “The method may also include the database state manager client process storing the current lease information locally (e.g., information indicating that the database lease has been renewed), along with a local timestamp (as in 550)”);
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sukumaran into the teaching of Ganesh, Rath, Brown, Sanakkayala, diedrich because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include historical heartbeat values as in Sukumaran in order to ensure that queries are able to retrieve the correct results.

Response to Arguments
The following is in response to the amendment filed on 02/17/21.

Regarding 35 USC 101, the previous rejections have been withdrawn in light of the applicant’s most recently filed amendments.

Applicant’s further arguments have been carefully and respectfully considered but are not persuasive.

Regarding 35 USC 103, starting on Pg. 23 and repeatedly on various pages within the remarks, applicant similarly argues that Ganesh, Rath, Brown, Sukumaran, Erdogan, Hsieh are allegedly silent regarding the limitations  “replicating the sequence number with the write operation to other replica nodes in an asynchronous fashion thru transmission on a first network channel in the computing network, wherein a number of replications of the sequence number equals a number of replica nodes per node group, and the other replica nodes are computing devices in the computing network; communicating, on a second network channel in the computing network, a state of the local computing system by transmitting a latest sequence number available that has been hardened to disk to the other replica nodes; obtaining a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and returning results for the query operation up to the sequence number limit”.
In response to the preceding argument, examiner respectfully submits that Ganesh does teach replicating the sequence number with the write operation to other replica nodes in an asynchronous fashion thru transmission on a first network channel in the computing network at least by [col. 2, lines 31-37] which discloses a local/primary device connected to standby sites/remote cluster via a WAN (first network channel) and [col. 3, lines 23-30] which discloses the trapping of writes in a local spool device before replicating them (asynchronously due to the trapping) to the remote standby cluster. Ganesh further discloses the limitation, and the other replica nodes are computing devices in the computing network at least by [col. 3, lines 24-30] which teaches that the standby site cluster is connected to the WAN and the local cluster. Regarding the  communicating, … in the computing network, a state of the local computing system by transmitting a latest sequence number available that has been hardened to disk to the other replica nodes; obtaining a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit at least by [0203] which teaches the querying of all member of a replication group for their latest flushed and committed LSNs while [0313] teaches a heart-beat mechanism between the master and other replicas in the group that is used to ensure that all replicas have the latest information. Rath additionally teaches, and returning results for the query operation up to the sequence number limit at least by [0331] discloses the receiving of results of requests to store/retrieve/update items in a table (such as the querying and receiving of the latest flushed and committed LSNs from all members of a replication group from [0203], as aforementioned). Regarding the portion of the “communicating” limitations which recites in part, “on a second network channel in the computing network”, a new reference was brought in by the examiner to disclose this second network channel which is within the same computing network as the first network channel, as suggested by the most recently-filed amendments. That is, at least Figs. 5, 11 and [0302], [0316] all disclose a 
Regarding 35 USC 103, on pg. 25, applicant argues that “wherein the communicated state is used as a heartbeat in the computing network and is also used to track health status of node computing devices in the local computing system (emphasis added). Amended claims 14 and 19 comprise, in part, similar limitations. Ganesh in view of Rath and Brown, however, is silent regarding these limitations.
In response to the preceding argument, examiner respectfully submits that Rath does disclose the above-mentioned limitation at least by [0310] which teaches a heartbeat mechanism that is able to recognize failed nodes within the network by exchanging messages between the master replica (can be local node) and the external service/manager.
Regarding 35 USC 103, on pg. 30, applicant argues that amended claim 9 comprises, in part, “using, for read request operation processing, the stored historical heartbeat values for computing a maximum synchronization level for particular computing nodes having a time value that is greater than the minimum query time upon the minimum query time not being current' (emphasis added). Amended claim 17 comprises, in part., similar limitations. Ganesh in view of Rath, Brown, Erdogan and Hsieh, however, is silent regarding these limitations.

Regarding 35 USC 103, on pg. 31, applicant argues that Rejection of claim 16 is respectfully traversed for at least the following reasons, Ganesh, Rath, Brown and Erdogan, whether considered separately or in combination do not teach, disclose or suggest all of the claimed limitations as amended.
In response to the preceding argument, examiner respectfully submits that that this argument is similar to the argument pertaining to claim 9. Therefore, the examiner’s response to this argument is the same as the response provided for the argument pertaining to claim 9 above. 
Regarding 35 USC 103, on pg. 31-33, applicant further recites arguments pertaining to claims 10, 18 which recite similar limitations as addressed in response to previous arguments.
In response to the preceding argument, examiner respectfully submits that the examiner response to these same arguments would be the same as previously addressed.

In response to the preceding argument, examiner respectfully submits that the examiner’s previous responsive to claim 9 is the same as the response to the argument pertaining to claim 20 because both claims recite similar limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
	
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169